Title: To Thomas Jefferson from Thomas G. Watkins, 16 October 1823
From: Watkins, Thomas G.
To: Jefferson, Thomas


                        My Dear Sir,
                        
                            On the road to Tennessee
                            Ocbr 16.–23
                        
                    Partly with a view to public partly to private considerations, I have been induced to think of  offering for the clerkship of the house of representatives in Congress. In other places where I have resided my principles and character are well known, and will receive such support as justice may dictate, for the last six or seven years however I have been immediately in your vicinity—and well knowing the just influence of your opinions upon the decisions of those, who have the gift of the post I desire I venture to solicit from you a very few letters if you feel it due to say any thing in my favour, to such characters yet personally known to you, as may compose a part of Congress or be likely to have influence with those who do.I shall be possessed of letters or have advocates in support of my pretensions from every place & in reference to every period of my life, with the exception of that enjoyed near you. your good word will amply fill up that only chasm in the whole view of my character—If long discontinued correspondence or personal intercourse or any other cause shou’d render it less compatible with your feelings to favour me with letters direct to individuals as above indicated—An answer to this letter expressive of your sentiments upon the subject to be used by my friends as the occasion may warrant, will be greatly serviceable to me, and I flatter myself that you will believe that I shall be most sedulously cautious to avoid bringing any scandal upon your recommendation above all others—And indeed if any circumstance shou’d come to my knowledge, inducing a belief that I might not from any cause have it in my power to discharge my duties usefully & honourably—or even attain the post without violating any principle connected with liberality or propriety—I will abandon the pursuit & retain your favour, as a grateful evidence of your kindness—and a solace against the influence, upon my feelings of any illiberalities that might be offered from uninvited sources; while I shall still while living not cease to endeavour to be useful to the cause of liberty, justice & truth & the full and free enjoyment of which I shall never yield are incompatible with the best order of society and happiness of mankind. Since leaving of you I have learned on the way  that Genl Jackson is positively a candidate for the senate of the United States against my friend Colo. Williams—The latter might have withstood every attack but this—I think the general must be selected, because under pretense of pushing him for the presidency—a well affected legislature to that object—was first got together—& thus collected—it will not be difficult to induce them to act upon the principle, that the best way to promote their own object is to make Jackson in place of Williams Senator—This whole course however will wear so much the face of trick and unfairness, upon a candid and deliberate review, that it must ultimately be followed by a reaction. I have certain intelligence  Miller, the great advocate of Jacksons presidential nomination who was himself to have been Senator—finding that impossible has been induced, to agree to go to Alabama with Williams upon a duel—Miller having been made to perform a desperate purpose for his party—wou’d in future be a clog upon their views—his loss therefore will be a gain to them—unless he can be made the means of ridding them of the strong incorruptible Williams—Believing, however, myself in Millers want of nerve, I hope still this course will not yet take place. I will be a cautious unobtrusive observer, of the present tumult, which will not quietly subside—With my affectionate respects always to all yours I am my Dear Sir, with the most profound respect & cordial affectyr friend & most obedt Servt
                        Th: G Watkins
                     have the goodness to tell of Mr Crawford whose speedy recovery I daily pray for my address will be “Jonesborough East Tennessee”